DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 2, 5, 8, 10, 12-14, 16, 18, 22, 24, 28, 39, 46-50, 53, 55, 56, 59 and 62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 46 and 47 recite a method comprising: 
generating at last one training session based on a primary activity performed by at least one expert;
providing at least one training scenario for said primary activity;
enabling the participant to register an expectation of said at least one expert’s decision, including a stake corresponding to his degree of confidence in said expectation; and
providing feedback to said participant regarding said expectation and determining a reward or penalty based on said expectation.
The limitations of generating a training session, providing a training scenario, registering an expectation, and providing feedback, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting modules as in claim 1, modules comprising program instructions executable by a processor as in claim 56, and the method is 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element that the claims are computer implemented using a processor. The processor in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of generating, providing, enabling and providing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Dependent claims 2, 5, 8, 10, 12-14, 16, 18, 22, 24, 28, 39, 48-50, 53, 55, 56, 59 and 62 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite abstract details of the claimed abstract idea being carried out by generic computer components, and therefore are not sufficient to direct the claimed invention to significantly more. 

Claims 1, 2, 5, 8, 10, 12-14, 16, 18, 22, 24, 28, 39 and 46 are also rejected because the claims are directed to non-statutory subject matter. Claim 1 recites an interactive system comprising an activity module, an environment module, an input module and a feedback module. These “modules” in the broadest reasonable interpretation of the claim could be directed to software per se, which does not constitute any particular structure and therefore does not fall under one of the four statutory categories of invention (i.e. process, machine, manufacture, composition of matter). Claim 46 recites these modules, and further recites they constitute program instructions executable by a processor. However, in the broadest reasonable interpretation of the claimed invention, “program instructions” may also encompass software per se, or transitory storage media such as carrier waves, which do not fall under one of the four statutory categories of invention (i.e. process, machine, manufacture, composition of matter). Therefore the claims in the broadest reasonable interpretation are not directed to statutory subject 2, 5, 8, 10, 12-14, 16, 18, 22, 24, 28 and 39 inherit the deficiencies of parent claim 1 through their dependencies and are thus rejected for the same reasons. 

Claim Objections
3.	Claim 28 is objected to because of the following informalities: the claim depends from claim 17, which has been canceled.  Appropriate correction is required. 

Claim Interpretation

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is 
6.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	Claims limitations “activity module”,  “environment module”, “input module” and  “feedback module” in claim 46 have NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because although they use a generic placeholder “module” coupled with functional language “to cause”, they also recite structure (program instructions) to achieve the function.  
Claim limitations “activity module”,  “environment module”, “input module” and  “feedback module” in claim 1 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” coupled with functional language “for generating”, “for providing”, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	However, a review of the specification show does not appear to reveal structure corresponding to the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification describes various hardware, software and modules making up the claimed 2, 5, 8, 10, 12-14, 16, 18, 22, 24, 28 and 39 are rejected under section 112 (a) and (b), as detailed below. 
7.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


9.	Claims 1, 2, 5, 8, 10, 12-14, 16, 18, 22, 24, 28 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As detailed above, claim 1 recites modules which invoke 35 U.S.C. 112(f), but the specification does not appear to reveal structure that is disclosed as corresponding to these modules. Therefore, claim 1 is rejected for containing subject matter (the structure corresponding to the modules) which was not was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. Dependent claims 2, 5, 8, 10, 12-14, 16, 18, 22, 24, 28 and 39 inherit the deficiencies of parent claim 1 through their dependencies, and are thus rejected for the same reasons. 

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 2, 5, 8, 10, 12-14, 16, 18, 22, 24, 28 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
As detailed above, claim 1 recites modules which invoke 35 U.S.C. 112(f), but the specification does not appear to reveal structure that is disclosed as corresponding to these modules. Accordingly, the claim is indefinite because the scope of the claimed invention as it pertains to the structure of the claimed modules, and their equivalents, cannot be ascertained. 
Dependent claims 2, 5, 8, 10, 12-14, 16, 18, 22, 24, 28 and 39 inherit the deficiencies of parent claim 1 through their dependencies, and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim 1, 2, 5, 8 and 46-50 rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0214731 A1) in view of Popeck (US 2004/0014016 A1).

an activity module for generating at least one training session based on a primary activity performed by at least one expert (expert responses); and an environment module for providing at least one training scenario for said primary activity (Par. 43); 
an input module for enabling said at least one participant to register an expectation of said at least one expert's decision (see Fig. 5; Par. 44 – user provides input for example regarding whether he would accept or reject a chosen course of action, or selects the “best” from among a list of answers or treatments; these decisions correspond to and are compared against previous expert decisions. While the input module in Smith does not explicitly ask the user to provide an “expectation” of an expert decision, the user provides what he believes is the “correct” decision, which he knows will be compared to an expert’s decision. Accordingly, it would have been obvious to modify Smith by labeling the user’s input as an “expectation” of an expert’s decision, as the labeling of the user’s input constitutes non-functional descriptive material since it only means something to the human mind and does not otherwise alter the structure of the system in claims 1 and 46 or the method in claim 47); and
a feedback module for providing feedback to said at least one participant regarding said expectation said at least one participant enters or fails to enter (see for e.g. Par. 42 – immediate text and graphic feedback becomes available), and for determining a reward or penalty (performance-based score) based on said expectation (Par. 43) (as per claims 1, 46 and 47),
said at least one training scenario comprises visual training aids associated with said primary activity (initial evaluation - Fig. 7) (as per claim 2),
said at least one training scenario portrays historical actions associated with said primary activity, wherein said historical actions represent actions taken by said at least one expert or 
said at least one training scenario comprises at least one of images, audio and video (MRI results – Par. 38), and wherein said at least one training scenario comprises at least one of computer-generated content, simulated content, (computer-displayed content simulating a clinical scenario – see for ex. Fig. 6) (as per claim 8),
said at least one training scenario comprises visual training aids associated with said primary activity (Fig. 7) (as per claim 48)
said at least one training scenario portrays historical actions associated with said primary activity, wherein said historical actions represent actions taken by said at least one expert or another at least one participant faced with a similar said at least one training scenario (Par. 44) (as per claim 49)
said visual training aids are presented visually (Fig. 7); and wherein said at least one training scenario comprises images (MRI – Par. 38) (as per claim 50).
Smith does not appear to explicitly disclose registering a stake corresponding to his degree of confidence in said expectation (as per claims 1, 46 and 47). However, Popeck discloses receiving a confidence level indicator along with answers to questions from a student (Par. 43). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Smith by receiving a confidence level from the user, as taught by Popeck, to obtain predictable results of helping to detect anomalous answer such as those associated with guessing (see Popeck abstract, Par’s. 42-43). 
s 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0214731 A1) in view of Popeck (US 2004/0014016 A1), and further in view of Cheeks, JR. (US 2014/0315172 A1).
Regarding claims 10, 12 and 13, Smith further discloses: 
said scenario comprises a sequence of related situations (iterative scenarios), and wherein each of said situations comprises a decision stage where said at least one participant is able to formulate a response, perform an action or make a decision (Par. 46) (as per claim 12) and
at least one of said visual training aids, said verbal training aids, said instructional materials and said historical actions assist said at least one participant in formulating said response, performing said action or making said decision (initial evaluation – Fig. 7) (as per claim 13), but does not explicitly disclose:
streamed content associated with at least one of current events, real-time events, near real-time events and historical events (as per claim 10). However, Cheeks discloses such a feature of providing streamed content associated with at least one of current events, real-time events, near real-time events and historical events in a medical scenario simulator (see Fig. 6). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Smith and Popeck by providing the medical scenario in the form of historical streamed content, as taught by Cheeks, to obtain predictable results of enhancing the realism of the scenario. 

16.	Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0214731 A1)  in view of Popeck (US 2004/0014016 A1) and Cheeks, JR. (US 2014/0315172 A1), and further in view of Turak et al. (US 2003/0232245 A1).

a comparison is performed between at least one of said response, said action or said decision by said at least one participant and a corresponding response, action or decision by said at least one expert; and wherein an outcome from said comparison is one of a positive outcome and a negative outcome (Smith Par. 44) (as per claim 16). 
The combination of Smith, Popeck and Cheeks does not appear to explicitly disclose said at least one participant assigns said stake and submits said response, performs said action or make said decision before expiration of an allotted time, else said expectation is not registered (as per claim 14), said allotted time is a time period in which said at least one expert's decision is received (as per claim 16). However, Turak discloses only receiving an answer to a question if it is submitted within a predetermined time period (Par. 23, last four lines). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Smith, Popeck and Cheeks by adding this time period for reply corresponding to an expert time to reply, as suggested by Turak, to obtain predictable results of ensuring the user is able to provide an input that is also commensurate with the time it takes an expert to respond. 

17.	Claims 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0214731 A1) in view of Popeck (US 2004/0014016 A1), and further in view of Turak et al. (US 2003/0232245 A1).
Regarding claims 53 and 55, the combination of Smith and Popeck further discloses said at least one training scenario comprises a sequence of related situations (iterative scenarios), and wherein each of said situations comprises a decision stage where said at least one participant is able to formulate a response, perform an action or make a decision (Smith Par. 46) (as per claim 53);
	said decision by said at least one participant to a corresponding decision by said at least one expert, and wherein an outcome from said comparison is one of a positive outcome and a negative outcome (match or no match – Smith Par’s. 42-44).
	To the extent that the combination of Smith and Popeck does not explicitly disclose 
wherein said at least one participant assigns said stake and submits said response, performs said action or make said decision before expiration of an allotted time, else said expectation is not registered (as per claim 53), wherein said allotted time is a time period in which said at least one expert's decision is received (as per claim 55), Turak disclose such a feature of a time limit as discussed above (Par. 23). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Smith and Popeck by adding this time period for reply corresponding to an expert time to reply, as suggested by Turak, to obtain predictable results of ensuring the user is able to provide an input that is also commensurate with the time it takes an expert to respond.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Powell (US 2005/0170320 A1) discloses accelerated experiential learning. Khan et al. (US 2014/0006336 A1) discloses a cognitive map-based decision simulation for training. Altschuler et al. (US Patent No. 5,005,143) discloses a system and method for predicting expert decisions. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715